Citation Nr: 1131384	
Decision Date: 08/25/11    Archive Date: 09/07/11	

DOCKET NO.  04-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic left ankle disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas.  

In a decision dated in December 2008, in pertinent part, the Board denied entitlement to the benefits sought.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  A June 2009 Court Order granted a Joint Motion for Partial Remand.  The case was then remanded by the Board for procedural and substantive purposes.  The case has been returned to the Board for appellate review.  

The issue of the Veteran's entitlement to service connection for a chronic right ankle disability is once again remanded for further development as will be set forth in a remand at the end of the decision below.  


FINDINGS OF FACT

1.  In a decision dated in November 1988, in pertinent part, service connection for a left ankle disability was denied by the Board.  The Veteran was notified of the decision.  

2.  The evidence received since the 1988 Board decision does not relate to an established fact necessary to substantiate a claim for service connection for a left ankle disability.

3.  In an April 1988 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis.  The Veteran was advised of his appellate rights, but did not appeal the decision.  

4.  Evidence received since the 1988 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an established fact necessary to substantiate the claim for service connection for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for a left ankle disability, and the November 1988 Board decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has not been received to reopen the claim for service connection for rheumatoid arthritis, and the April 1988 rating decision of the RO remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  Regulations implementing the VCAA are set forth at 38 C.F.R. §§ 3.156, 3.159, and 3.326 (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence in this case reflects that there has been compliance with the mandates by the VCAA.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

A September 2010 letter complied with the VCAA's notification requirements with regard to the application to reopen.  In this letter, the RO explained how to establish entitlement to service connection generally, and also told the Veteran that his claim had previously been denied because there was no evidence that a left ankle disability began during service and that there was no evidence that rheumatoid arthritis began during service or within one year following service discharge.

The VCAA also requires VA make reasonable efforts to help the claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  

In this case, the VA obtained the Veteran's service treatment records and there were attempts to obtain all identified post service private and VA treatment records.  Requests were made of a private physician on at least three occasions for records from him in 2010.  The Veteran himself was informed that VA had been unsuccessful in obtaining records from the physician.  He was told in an August 2010 letter that it was his responsibility to see that VA received private treatment records.  The Board notes that the claims file does contain some records from the private physician in question.  They pertain to treatment and evaluation of the Veteran for the past two years, a time frame many years following service discharge.  The Board notes the record also contains a communication signed by the Veteran in May 2011 in which he indicated he had received a supplemental statement of the case and did not have any additional evidence regarding his appeal.  He asked that the Board proceed with adjudication of the appeal.  The Board notes that VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Board finds VA has done everything reasonably possible to notify and assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

New and Material Evidence

Generally, a claim denied by the Board is final and may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103, 7104 (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

A claim which has been denied in an unappealed RO decision also may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is new and material evidence, all evidence submitted since the last prior final decision must be considered.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Federal Circuit has held that evidence that is merely cumulative of the evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

Left Ankle Disability

With regard to the left ankle, in a decision dated in November 1988, in pertinent part, the Board denied service connection for a left ankle disorder on the basis that there was no showing that the Veteran had a left ankle disorder causally related to any incident in service or to a service-connected disability.  It was noted that service medical records reflect treatment of joint pain, and complaints from time to time, but the symptoms were most often associated with acute football injuries rather than evidence of a chronic arthritic disease process.  It was not until about one decade after service that the post service evidence first showed findings of arthritis.  

The evidence added to the record since the 1988 Board decision includes reports of numerous VA and private treatment records.  None of these records contains any medical opinion attributing any current left ankle disability to the Veteran's active service or to his service-connected disabilities.  That medical evidence includes the report of a VA joints examination accorded the Veteran in January 2005.  At that time, the examiner indicated the current ankle examination was essentially normal.  The examiner opined that there was no intrinsic disease of either ankle that would be related to the Veteran's service-connected left knee disability.  The Veteran has submitted no medical opinion supporting his assertion of a causal relationship.  To the extent that the Veteran and his representative has stated they believe that he has a left ankle disability that is related to service, their statements do not constitute new and material evidence.  First, most of the contentions were before the Board at the time of the 1988 denial.  Moreover, although these statements are presumed to be credible, they are not presumed to be competent.  Lay witnesses are competent to testify as to some medical matters, including diagnoses and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person, conflicts with Jandreau); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The question of whether a chronic left ankle disability began in service or is due to service-connected disability is the type of medical matter that the courts have found to be beyond the competence of a lay witness.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Consequently, as there is no competent, noncumulative evidence relating to the bases of the prior denial of entitlement to service connection for a left ankle disorder, to include on a secondary basis, new and material evidence sufficient to reopen this claim has not been received.  Reopening of the claim is therefore not warranted.  

Rheumatoid Arthritis

With regard to rheumatoid arthritis, at the time of an April 1988 RO decision, it was indicated that rheumatoid arthritis had not been shown during service or to a compensable degree within one year following service discharge.  Post service evidence includes the report of VA outpatient visit on one occasion in 1987 at which time there was a positive rheumatoid factor.  However, this was a time many years following service discharge.

The evidence added to the record since the 1988 rating decision includes VA and private treatment records pertaining primarily to treatment and evaluation for a number of disabilities.  

None of the medical evidence received since the 1988 denial shows the presence of rheumatoid arthritis attributable to the Veteran's active service under any theory.  While lay witnesses are competent to testify as to some matters of diagnosis, rheumatoid arthritis is a disease process more akin to the medical matters found by the courts not to be susceptible to lay diagnosis that notes observable conditions as to which lay testimony may be competent.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (it is generally the province of medical professionals to diagnose a medical condition, not the claimant); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, new and material evidence has not been received to reopen the previously denied claim for entitlement to service connection for rheumatoid arthritis, and reopening the claim is therefore not in order.  

In view of the foregoing, the applications to reopen the claims for entitlement to service connection for a left ankle disability and/or rheumatoid arthritis must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit of the doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The application to reopen a claim for service connection for a left ankle disability is denied.  

The application to reopen a claim for service connection for rheumatoid arthritis is denied.  





REMAND

With regard to the claim for service connection for a chronic right ankle disability, the service treatment records do not reflect complaints or findings indicative of the presence of a right ankle disorder.  Indeed, at the time of examination of the joints by VA in January 2005, it was indicated that current examination of the ankles was essentially normal.  The Veteran was accorded another examination of the joints by VA in February 2010.  The claims file was reviewed in its entirety by the examiner.  The Veteran stated that he injured his right ankle in 1964 while playing softball on active duty in Korea.  He stated that he reinjured it about one year later while playing football for his company.  Clinical examination was essentially unremarkable.  X-ray studies showed evidence of minimal degenerative changes, moderate calcaneal sprain, and minimal calcification in the Achilles tendon.  However, the examiner stated there was a "normal ankle examination."  The examiner noted there were no documented incidents of an injury to the ankle found in the service treatment records made available to him.  He remarked that "with a normal ankle exam there would be no service connection."  However, as indicated by the Veteran's accredited representative in his July 2011 informal hearing presentation, X-ray abnormalities of the ankle were noted at the time of the 2010 examination.  The Board believes that clarification from the examiner is in order.  

Accordingly, this portion of the case is REMANDED for the following:  

1.  The VA physician who conducted the joints examination of the Veteran in February 2010 should be contacted and asked to review the report of the X-ray study of the right ankle done in conjunction with his clinical examination and provide an opinion as to whether the Veteran has a right ankle disability attributable to his active duty, to include his service-connected disabilities, including those involving the right foot and the low back.  If the examiner is not available, the Veteran is authorized another examination by a physician knowledgeable in orthopedics to determine whether he has a right ankle disability attributable to his active service.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  It is essential that the examiner provides the complete medical rationale for any opinion provided.  Whether the examiner from 2010 is available or another examiner conducts an examination, it would be helpful if the healthcare professional would use the following language, as may be appropriate:  "more likely than not" (meaning likely a grant at 50 percent), "at least as likely as not" (meaning likely that at least 50 percent), or "less than likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and be given an opportunity to respond, before the case is returned to the Board.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise noted.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


